499 F.2d 1247
The UNITED STATES of America, Plaintiff-Appellee,v.Ernest Wesley MILLER, Defendant-Appellant.
No. 73-1083.
United States Court of Appeals, Fifth Circuit.
July 8, 1974.

Ray Gene Smith, Wichita Falls, Tex.  (Court-appointed), for defendant-appellant.
Anthony J. P. Farris, U.S. Atty., Robert G. Darden, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.
PER CURIAM:


1
The Court has considered the petition for rehearing en banc with respect to the retroactivity issue only, and is of the opinion that the decision of the panel 5 Cir., 492 F.2d 37 is correct.  The petition for rehearing is in all other respects denied by the panel.